Per Curiam,
Department No. 2:
A demurrer upon the ground “that the complaint does not state facts sufficient to constitute a cause of action, ’ ’ was sustained by the district court, and judgment dismissing the complaint was duly entered. From the judgment, the plaintiff appealed to this court. This court has no jurisdiction to entertain the cause upon appeal. The judgment does not relate to a franchise or freehold, and no money judgment was rendered. The appeal must therefore be dismissed.
The parties had entered into a contract by the terms of which the defendant had agreed to not sell certain goods, during a certain length of time. It appears that the period named in the contract has expired, and the defendant is no longer engaged in business. The case not being a live one, we decline to order the clerk to enter it as pending on error.